ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
Respondent was convicted of aggravated assault and driving while intoxicated. Fol*504lowing the filing of formal charges, respondent and the Office of Disciplinary Counsel submitted a joint petition for consent discipline, in which the parties stipulated that respondent has violated Rules 8.4(a) and 8.4(b) of the Rules of Professional Conduct. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Frank D. Barber, III, Louisiana Bar Roll number 1004, be suspended from the practice of law for a period of two years, retroactive to March 28, 2012, the date of his interim suspension.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.